DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on November 30, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 4, 14, and 20 in the response filed on 7/18/2019.  No claims are canceled at this time. 

Specification
The disclosure is objected to because of the following informalities: in at least paragraphs 0042, 0043, 0053, and 0199; the specification uses number 103 as designation for “client device(s)”.  The Examiner fails to find a designation 103 in the drawings.  According to at least Figure 1 and paragraph 0045, the client device is designated as 105.  Either way, the Applicant needs to change the figures and at last paragraph 45 to be consistent with reference number 103 in the specification, or change the designations in the specification from 103 to 105. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitation of claim 4 including determining the current location of a user client device using GPS signals corresponding to the user client device is not enabled by the specification.  The disclosure fails to detail how the use, transmission, reception of GPS signals are utilized with respect to the client device.  The only mention of GPS signals is paragraph 0106 where it’s cited as an example of a determining a users particular location.  There is not other description or detail relating to collecting or using a GPS signal with respect to the limitations of the invention.  Further, the disclosure only discusses utilizing a user’s communication session information regarding ongoing communication with the merchant.  There is no further detail of what information is being used to continue to the communication channel.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “determining the current locations of the user client devices by utilizing GPS signals corresponding to the user client devices” (per claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 14 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, at an electronic messaging system and from a page owner device associated with a page owner, an audience creation request for the electronic messaging system to generate a customized audience of users on an electronic messaging system; 
analyzing, at the electronic messaging system, users of the electronic messaging system to identify a group of users that have previously communicated with the page owner within the electronic messaging system; 
creating a customized audience comprising the group of users that have previously communicated with the page owner within the electronic messaging system; and
providing, for display at the page owners device, a number of users included in the customized audience;
receiving, from the page owner device, modifications to audience parameters within the audience creation request, wherein the modifications correspond to user characteristics comprising current location of user client devices;
in response to receiving the modification to the audience parameters:
determining the current locations of the user client devices;
modifying, by at least one processor, the number of users included in the customized audience in real-time based on the current locations of the user client devices;
providing, for display at the page owner device, an updated number of users included in the customized audience based on modifying the number of users included in the customized audience in real-time; and
delivering, by the electronic messaging system, one or more electronic messages addressed from the page owner to client devices associated with the users of the customized audience.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a request to identify a group, analyzing users who have communicated with an entity, filtering the group, determining location and delivering a message recites commercial interactions.  The nominal recitation of a generic electronic messaging system and at least one processor, and a client device does not pull the claims out of the mental processing grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor of the messaging system and a client device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor and non-transitory computer readable storage medium and a client device in claim 14 and non-transitory computer readable storage medium storing instructions and executed by at least one processor and client devices in Claim 20 appears to be just software.  Claims 14 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using one or more generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0224] about implantation using general purpose or special purpose computing devices (“computer-executable instructions or data structures which can be accessed by a general purpose or special purpose computer) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  
Specifically, MPEP 2106.05(f) discusses examples of claim(s) invoking computers and/or other machinery merely as a tool to perform an existing process.  The courts found (regarding TLI communications) that the claims described the steps or recording, administration and archiving of digital images and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner.  The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that the elements were being used in their ordinary capacity.  In 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 14, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-13 and 15-19 further define the abstract idea that is present in their respective independent claims 1, 14, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-13 and 15-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Further, determining and grouping audience members for sending messages with the purpose of directing targeted promotional campaigns recites concepts performed in the human mind and cover performance of the limitations as mental processes. The nominal recitation of a generic electronic messaging system and at least one processor does not pull the claims out of the certain methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor of the messaging system and a client device in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor and non-transitory computer readable storage medium and a client device in claim 14 and non-transitory computer readable Step 2A-Prong 1: YES. The claims are abstract)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-10, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. U.S. Publication 2015/0242890 A1 (hereafter Bass) in view of Hayes, Jr. U.S. Publication 2014/0012678 A1 (hereafter Hayes, Jr.) in further view of Carbonell et al. U.S. Publication 2014/0245182 (hereafter Carbonell).
Regarding claim 1, Bass discloses receiving, at an electronic messaging system and from a page owner device associated with a page owner, an audience creation request for the electronic messaging system to generate a customized audience of users on the electronic messaging system (par. 0022, connect service providers with consumers via a messaging platform.  Par. 0026, rules to present a message to consumers near or within a geographic location of point of interest. Rules to specifically target messages to consumers near a location or service area.);
analyzing, at the electronic messaging system, users of the electronic messaging system to identify a group of users that have previously communicated with the page owner within the electronic messaging system (par. 0025, trigger rules as part of step 215 including consumer segmentation rules [par. 0029] to determine which consumes will receive a message.  Claims 10 and 11; user with prior purchase history or previous acceptance of a promotion);
creating a customized audience that includes the identified group of users that have previously communicated with the page owner within the electronic messaging system (par. 0025, 0029; trigger rules to include consumers who satisfy one or more conditions including rule determination regarding which consumers will receive a message subject to satisfaction of one or more trigger rules [previous communication]); and
delivering, by the electronic messaging system, one or more electronic messages addressed from the page owner to client devices associated with the group of users of the customized audience (par. 0029, consumers receive a message).
receiving, from the page owner device, modifications to audience parameters within the audience creation request, wherein the modifications correspond to user characteristics comprising current locations of user client devices (par. 0021; Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices. It should be noted that each of these external devices may be used to gather information about one or more consumers at a particular location during a particular time. Thus, a device that is providing information to a customer on the front-end (i.e., a front-end device 135) such as a mobile device executing an application or a specially designed wearable can also function as a data source 105 as described above. Par. 0022, to extend the social network of a user include finding friends, coordinating rally points, management of proximity based parental controls, serendipitous discovery, and customization and sharing of photos. Venue management may provision consumers with badges, points and rewards, coordinate scavenger hunts and competitions, and provide leaderboard and trivia services. Consumers may also be engaged by collecting feedback and reviews of their experiences, managing favorites and wish lists, conducting surveys and interactive voting, and through the display of messages); 
in response to receiving the modification to the audience parameters: 
determining the current locations of the user client devices (par. 0020, Additional use cases may include phone-based, GPS, real-time location (latitude/longitude) measurements, phone geo-fence-real time notifications when a device is moving into or out of location regions, Wi-Fi positioning involving user location detection based on Wi-Fi signal strength (both active or passive), RFID/Near Field Communication (NFC), and cellular tower positioning involving wide range detection of user device location, which may occur at the metro-level);
modifying, by at least one processor, the number of users included in the customized audience in real-time based on the current location of the user client devices (par. 0030, Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same. Perishable rules can include a time when campaign ends such as a lunchtime promotion that ends at 1:00 P.M. or a promotion for a show that starts at 6:00 P.M. Perishable rules can also include an inventory limit such as the number of tickets or seats available for purchase through the promotion or travel time to a promotion location (e.g., whether a user would have sufficient time to arrive at an event location before a promotion begins).[needs location data to determine travel time related to a particular promotion])
Bass fails to specifically disclose which party, consumer or merchant, initiated the communication.
Hayes Jr. discloses, in the same field of invention, a system and method for initiating text message communication session between a merchant and a consumer wherein the communication session is initiated by the consumer (par. 0030, Fig. 5A 515 initiate session with consumer) and the merchant (e.g. page owner) identifies a group of customer who have previously communicated with the merchant via an electronic messaging system (Fig. 3C electronic message system communications between a customer group (customized audience) and the merchant (rep. pool 350)) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic messaging engagement as disclose by Bass with the electronic message communication between a customer and merchant as taught by Hayes, Jr. for initiating communication between a consumer and a merchant.
The combination of Bass and Hayes Jr. fail to disclose a graphical user interface which displays a number of users both before and after a change in the audience parameters.
Carbonell discloses, in the same field of invention, providing targeted messages via social media wherein providing, for display at the page owner device, a number of users included in the customized Fig. 4; displaying on the targeted messaging user interface 400, the list of recipients 415 based on the social media choice of Facebook 405. Par. 0064-0066);
Modifying, by at least one processor, the number of users included in the customized audience in real time based on (the page owner/ user of interface 400 can modify the individual recipients listed in box 415 with the check boxes or page owner can switch the social media system for targeted messaging to a different social media system (e.g. Twitter, Instagram, Snapchat) with different recipients); providing, for display at the page owner device, an updated number of users included in the customized audience based on the modifying the number of users included in the customized audience in real-time (Fig. 4, making changes to the pargeted messaging user interface 400 to adjust the list of recipients based on the social media system 405 and/or the individual recipients list 415) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic messaging communication as disclose by Bass and Hayes, Jr. with the customizable audience list as taught by Carbonell for producing and sending targeted advertisements.

Regarding claim 3, the combination discloses further comprising updating the customized audience based on receiving parameter modifications to the audience creation request from the page owner device to modify the number of users included in the customized audience (the page owner/ user of interface 400 can modify the individual recipients listed in box 415 with the check boxes or page owner can switch the social media system for targeted messaging to a different social media system (e.g. Twitter, Instagram, Snapchat) with different recipients). 

Regarding claim 6, the combination discloses wherein initiating contact with the page owner comprises a user purchasing a product or service from the page owner via the electronic messaging system. (Bass, par. 0031, shopping cart purchases, single step purchase).

Regarding claim 7, the combination discloses wherein the identified group of users that have previously communicated with the page owner comprise a subset of users of the electronic messaging system (Bass, par. 0025, 0029; trigger rules to include consumers who satisfy one or more conditions including rule determination regarding which consumers will receive a message subject to satisfaction of one or more trigger rules [previous communication]).

Regarding claim 8, the combination discloses wherein the page owner manages a social media page on a social networking system (Bass, par. 0022, services to extend the social network of a user).

Regarding claim 9, the combination discloses further comprising removing a user from the customized audience upon receiving a request from the user to block promotional messages from the page owner sent via the electronic messaging system (Bass, par. 0029, customer opt-in preferences [if they opt out then the customer does not want promotion]) .

Regarding claim 10, the combination discloses further comprising: receiving audience parameters from the page owner for an advertisement campaign; and
filtering users in the customized audience based on the audience parameters (Bass, par. 0029, trigger rules regarding consumer segmentation including demographics or personal data [e.g. behavioral data, browsing history, loyalty status, other personal preferences]).

Claim 14 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Regarding claim 15, the combination discloses wherein the customized audience of users is further based on users who have initiated communications with the page owner via the electronic messaging system (Bass, par. 0025, 0029; trigger rules to include consumers who satisfy one or more conditions including rule determination regarding which consumers will receive a message subject to satisfaction of one or more trigger rules [previous communication]).

Regarding claim 16, wherein initiating communications with the page owner comprise a user of the electronic messaging system sending an electronic message to the page owner within the electronic messaging system (par. 0022, connect service providers with consumers via a messaging platform.  Par. 0026, rules to present a message to consumers near or within a geographic location of point of interest. Rules to specifically target messages to consumers near a location or service area. Par. 0025, trigger rules as part of step 215 including consumer segmentation rules [par. 0029] to determine which consumes will receive a message.  Claims 10 and 11; user with prior purchase history or previous acceptance of a promotion).

Claim 19 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. U.S. Publication 2015/0242890 A1 (hereafter Bass) in view of Hayes, Jr. U.S. Publication 2014/0012678 A1 (hereafter Hayes, Jr.) in view of Carbonell et al. U.S. Publication 2014/0245182 (herafter Carbonell) in further view of Zarick et al. U.S. Publication 2017/0300555 A1 (hereafter Zarick).
Regarding claim 2, the combination disclose the communication between an owner and one or more customer wherein the communication is electronic communication.
The combination fails to disclose specifically where the electronic communication is an instant messaging system that facilitates instant messages between users of the electronic messaging system within communication threads.
Zarick discloses communication and collaboration between a plurality of users wherein an instant messaging system that facilitates instant messages between users of the electronic messaging system within communication threads.one or more electronic messages delivered to the users of the customized audience are separately delivered as an instant message (par. 0029, communication across instant message applications) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the customer communication system as disclosed by Bass and Hayes, Jr. with the instant messaging as taught by Zarick for displaying a user interface with communication applications or services between people. 

11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. U.S. Publication 2015/0242890 A1 (hereafter Bass) in view of Hayes, Jr. U.S. Publication 2014/0012678 A1 (hereafter Hayes, Jr.) in view of Carbonell et al. U.S. Publication 2014/0245182 (hereafter Carbonell) in further view of Strutton et al. U.S. Publication 2015/0081429 A1 (hereafter Strutton).
Regarding claim 11, the combination discloses that of claim 1 but fails to disclose adding additional users to the audience.
Strutton, in the same field of invention, discloses integrating audience data with social media sites including adding one or more social media users to a custom audience (par. 0043) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the customer communication system disclosed by Bass in view of Hayes, Jr. with the custom audience system and methods as taught by Strutton for creating and configuring a custom audience for a particular social media site.

Regarding claim 13, the combination discloses further comprising: periodically scanning for new users that have initiated communications with the page owner; and
adding the new users to the customized audience (Strutton, par. 0043; adding one or more social media users to a custom audience).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  

With respect to the rejection under 35 U.S.C. § 101 the arguments are not persuasive.  The arguments (remarks pages 10-11) begin with the Applicant’s position that they disagree with the Office Action with respect to the contention that the judicial exception is not integrated into a practical application.  Nevertheless, the Applicants argue that based on the amendments to the claims they are now directed to patent-eligible subject matter and the rejection should be withdrawn. 

Intellectual Ventures I LLC v. Capital One Bank (USA)) which the courts have found where the additional elements are mere instructions to apply the exception, because they do no more than merely invoke the computers or machinery as a tool to perform an existing process (MPEP 2106.05(f)(2)).  Additionally the use of a current location information is merely used as another filter in creating the customized audience. 

The Applicant further argues that the audience creation and modifications to parameters cause the number of users to be modified in real-time, and providing updated numbers of users and delivering electronic messages.  The Examiner does not find the real time argument persuasive as there is a lack of improvement to the abstract idea with the real-time limitation.  Further, the disclosure only discusses the aspect of real-time in the background where a well-known advantage of modern communication is the ability to do so in real time.  This does not otherwise meaningfully limit the abstract idea because the elements of a processor and a communication network are operating in their original ordinary capacity as intended.  The does not add significantly more to the abstract idea, nor does it integrate into a practical application.  
Regarding the determining location, the Examiner agrees that the step is not practically performed in the mind.  However, this stipulation alone does not overcome the rejection under 101 because the concept of collecting, filtering, and displaying a customized audience list is still an abstract idea under Methods Organizing Human Activity.  

The Applicants arguments (remarks page 11) further include that the actions of the claims cannot be performed in the human mind, particularly the real time modifications to an audience parameters.  SiRF Tech which was related to rime-sensitive calculations for a GPS receiver and the court held that the claims “could not, as a practical matter, be performed entirely in the mind”.  The Examiner does not agree with the argument for the following reasons.  First, a user could count the number of people include in an audience based on a set of parameters and the update of a number of audience members based on such parameters.  Second, the claim of real time is insufficient when compared to the SiRF Tech case as the GPS signal needs to be in real time as it’s constantly changing locations down to the minute where the filtering of audience members based on location does not need to be so precise with the location determination and is not specifically claiming a GPS signal relating to a moving object.  (clients devices such as laptop, tablets, and computers are not typically moving in the same manner as a mobile device.  Also, the listed devices do not typically have GPS hardware associated with them).   The use of a computer to filter audience members based on one or more parameters is merely using a computer as a tool to perform the filtering, and otherwise abstract idea. 

Second, the Examiner disagrees with the comparison the SiRF Tech.  The use of a GPS signal and calculation of positon is a specific additional element which could not be practically performed in the human mind.  The instant claims are not performing a calculation in real-time which has a time constraint, such as that with a GPS signal which is changing very rapidly, where the calculation would not be useful once completed based on the probability that the position of the receiver has changed.  In the case of a GPS the calculation does need to be computed quicker than a human could perform.  By comparison the update of a number of users based on a parameter change does not have a time constraint similar to GPS and the performance of the limitation in the mind would not otherwise cause additional issues in performing the displaying the new number of audience members or the sending of a message based on the update number.  Also, the rejection under 35 U.S.C. § 101 is rejected as an abstract idea under certain methods of organizing human activity as a commercial interaction.

The rejection under 35 U.S.C. § 103 in view of Bass et al. and Hayes, Jr. has been updated in view of the amendments to at least the independent claims 1, 4, 14, and 20. The specific arguments 

The Applicants further argues that the reference of Carbonell, used in combination with Bass and Hayes, does not teach the limitation of “receiving, from the page owner deice, modifications to audience parameters within the audience creation request”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further argue that Carbonell does not include current locations of the client devices.  However, those limitation are covered as part of the Bass reference.  The arguments against the references individually are not found persuasive.  Additionally the Applicants did not submit additional arguments with respect to the Zarick and Strutton references. 

After review and consideration of the amended claims the Examiner does not agree with the applicant’s arguments and the claimed invention is not integrated into a practical application.  The rejection under 35 U.S.C. § 101 is not withdrawn and the claims remain rejected.  The rejection of the claims has been updated herein.  All remarks have been responded to herein and the claims are not in condition for allowance at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.